132 F.3d 36
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.G. Bradford MERKL, Plaintiff-Appellant,v.Axley BRYNELSON, formerly known as Brynelson, Herrick,Bucaida, Dorschel & Armstrong, Bruce A. Schultzand Archie E. Simonson, Defendants-Appellees.
No. 94-3728.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 21, 1997.*Decided Dec. 10, 1997.

Appeal from the United States District Court for the Western District of Wisconsin, No. 94 C 615;  John C. Shabaz, Chief Judge.
Before POSNER, Chief Judge, and PELL and KANE, Circuit Judges.

ORDER

1
Dissatisfied with the settlement of a state court lawsuit that his lawyer negotiated for him, Bradford Merkl sued a bevy of attorneys involved in the case in federal district court, and lost.  Unsuccessful on appeal, Merkl v. Hardy, No. 94-2456 (7th Cir.  April 14, 1993)(unpublished), Merkl tried again--same court, same defendants (with a few exceptions irrelevant to the disposition of this appeal), same result.  This time the district court rebuffed Merkl's claims on the ground of res judicata.


2
Res judicata ensures the finality of decisions, barring further litigation between the same parties based on the same conduct.  See Nesses v. Shepard, 68 F.3d 1003, 1004 (7th Cir.1995).  Nothing that Merkl says in his arguments on appeal lead us to conclude that the district court was wrong.  Moreover, Merkl had a full and fair opportunity to litigate his cause of action in his first federal court action, including an appeal to this court.


3
AFFIRMED.



*
 This appeal has been assigned to the panel that heard the previous appeal under Operating Procedure 6(b).  The panel is unanimously of opinion that oral argument is unnecessary.  See Fed.R.App.P. 34(a);  Cir.  R. 34(f)